Citation Nr: 0908910	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the substantive appeal received in March 2004 
with regard to entitlement to an initial disability rating in 
excess of 50 percent for post-traumatic stress disorder was 
timely filed.

2.  Whether the substantive appeal received in March 2004 
with regard to entitlement to an initial disability rating in 
excess of 20 percent for diabetes mellitus was timely filed.

3.  Whether the substantive appeal received in March 2004 
with regard to entitlement to service connection for hearing 
loss was timely filed.

4.  Whether the substantive appeal received in March 2004 
with regard to entitlement to service connection for a heart 
disorder, to include cardiomyopathy, mitral and aortic 
insufficiency, stable angina, and hypertension, was timely 
filed.

5.  Whether the substantive appeal received in March 2004 
with regard to entitlement to a total disability rating based 
on individual unemployability was timely filed.

6.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and September 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  

In a February 2007 decision, the Board remanded the issues of 
entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) and entitlement to service 
connection for a right knee disorder.  In a subsequent May 
2008 rating decision, entitlement to TDIU and service 
connection for a right knee disorder was granted.  Since the 
May 2008 rating decision constitutes a full grant of the 
benefits sought with respect to these issues, they are no 
longer in appellate status.


In a November 2008 informal hearing presentation, the 
veteran's representative argued that the August 2008 
statement prepared by the veteran's representative should be 
accepted as the veteran's substantive appeal to the July 2008 
statement of the case in accordance with 38 C.F.R. § 20.202.  
Accordingly, the Board accepts the veteran's August 2008 
statement, in lieu of an official VA Form 9, with respect to 
the five issues addressed in the July 2008 statement of the 
case.  See 38 C.F.R. § 20.202 (2008).

FINDINGS OF FACT

1.  The RO notified the veteran in letters dated September 
30, 2002 and November 6, 2002 that it had denied his claims 
for entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD); 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus; entitlement to service connection for 
a heart disorder, to include cardiomyopathy, mitral and 
aortic insufficiency, stable angina, and hypertension (heart 
disorder); service connection for hearing loss; and 
entitlement to a total disability rating on the basis of 
individual unemployability.

2.  The veteran submitted a notice of disagreement, received 
February 10, 2003, and a statement of the case was issued on 
May 9, 2003.

3.  The veteran submitted a VA Form 9 substantive appeal, 
received March 22, 2004, which was more than 60 days after 
the date the statement of the case was issued and more than 
one year from the date the veteran was notified about the 
denial of his claims.

4.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

5.  The veteran's PTSD is manifested by sleep disturbance, 
nightmares, intrusive memories, irritability, anger, 
hypervigilance, exaggerated startle response, restricted 
affect, anxiety, social isolation, and avoidance of trauma-
related stimuli.  The evidence of record also shows that the 
veteran was alert and fully oriented, had good grooming and 
hygiene, had normal speech, clear and logical thought 
processes, no suicidal or homicidal ideation, and no 
obsessional rituals that interfered with routine activities.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely substantive appeal 
with regard to the September 2002 or October 2002 rating 
decisions which denied an initial evaluation in excess of 50 
percent for PTSD, an initial evaluation in excess of 20 
percent for diabetes mellitus, service connection for a heart 
disorder, service connection for hearing loss, and 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 
20.303 (2008).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable to the issue of 
whether the substantive appeal, received in March 2004, with 
regard to the issues of entitlement to an initial evaluation 
in excess of 50 percent for PTSD, entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus, 
entitlement to service connection for a heart disorder, 
entitlement to service connection for hearing loss, and 
entitlement to TDIU, was timely filed because resolution of 
the claims is as a matter of law.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002) (holding that the VCAA has no 
effect on appeal limited to matter of law); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA 
is not applicable where law is dispositive); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to a 
readjudication in a July 2008 supplemental statement of the 
case, June 2004, February 2007, and February 2008 letters and 
a January 2005 statement of the case satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letters also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, VA medical treatment 
records, identified private medical treatment records, Social 
Security Administration (SSA) records, and VA examination 
reports have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473. 


I.  Timeliness of Substantive Appeal

The veteran claims that he submitted a timely substantive 
appeal with regard to September 2002 and October 2002 rating 
decisions denying an initial evaluation in excess of 50 
percent for PTSD, an initial evaluation in excess of 20 
percent for diabetes mellitus, service connection for a heart 
disorder, service connection for hearing loss, and TDIU.  For 
the reasons set forth below, the Board finds that a timely 
appeal was not filed.  Hence, the Board is without 
jurisdiction to consider these claims.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2008).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, letters from the RO dated September 30, 2002 
and November 6, 2002 notified the veteran that his claims had 
been denied in September 2002 and October 2002 rating 
decisions, respectively.  The veteran submitted a notice of 
disagreement, received February 10, 2003, and a statement of 
the case was issued on May 9, 2003.  In a cover letter 
accompanying the SOC, the RO stated:

To complete your appeal, you must file a 
formal appeal.  We have enclosed VA Form 
9, Appeal to Board of Veterans' Appeals, 
which you may use to complete your 
appeal.  We will gladly explain the form 
if you have questions . . . .  You must 
file your appeal with this office within 
60 days from the date of this letter or 
within the remainder, if any, of the one-
year period from the date of the letter 
notifying you of the action that you have 
appealed.  If we do not hear from you 
within this period, we will close your 
case.  (Emphasis in original).

The veteran submitted a VA Form 9 substantive appeal, dated 
March 12, 2004, and received March 22, 2004.  However, this 
document was received well after the time limit for filing a 
substantive appeal, which, in this case, was September 30, 
2003 or November 6, 2003, one year after the veteran was 
notified that the RO had denied his claims.  As a result, the 
RO notified the veteran in an April 6, 2004 letter that his 
substantive appeal was untimely.  The veteran considers the 
appeal timely, and has filed a timely appeal with respect to 
the issue of whether a substantive appeal was timely 
submitted to the September 2002 and October 2002 RO decisions 
that denied an initial evaluation in excess of 50 percent for 
PTSD, an initial evaluation in excess of 20 percent for 
diabetes mellitus, service connection for a heart disorder, 
service connection for hearing loss, and entitlement to TDIU.

The veteran does not dispute the chronology of events in this 
case, and has offered no substantive argument as to why he 
believes that his substantive appeal was timely filed.  

The Board finds that the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal 
was made by the veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the appeal is denied and the Board is currently 
without jurisdiction to consider the underlying claims.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v.  
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

By a September 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 
17, 2002.  In June 2004, the veteran filed a claim for an 
increased evaluation for his service-connected PTSD.  By a 
September 2004 rating decision, the RO denied the veteran's 
claim for an increased evaluation.  In October 2004, the 
veteran filed a notice of disagreement with regard to the 
September 2004 rating decision, and in January 2005, he 
perfected his appeal.  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
when it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 41-50 reveals serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV 
at 46-47.  

VA treatment records from September 2002 through July 2008 
are negative for any complaints of or treatment for PTSD.

In August 2004, the veteran underwent a VA PTSD examination.  
The report notes his complaints of disturbing thoughts and 
memories, intrusive recollections, avoidance of trauma-
related stimuli such as fireworks, social isolation, sleep 
disturbance, anger, poor temper, hypervigilance, and 
exaggerated startle response.  The veteran also reported that 
his wife told him that he swings and talks in his sleep.  He 
noted that his hobbies included playing video games.  He 
denied any hospitalizations, counseling, or use of 
medications for his PTSD.  He stated that he last worked in 
1978.  Mental status examination revealed the veteran to have 
good grooming and hygiene and good eye contact.  He was alert 
and fully oriented.  His behavior was spontaneous and he was 
congenial and affable.  His affect was euthymic and his mood 
was mildly anxious.  His speech was normal, his thought 
process was coherent and relevant, and there was no 
indication of associational disturbance.  The veteran denied 
any audio or visual hallucinations.  His intelligence was 
low-average to average.  His abstracting ability was intact, 
and he reported a poor to fair energy level.  The VA examiner 
diagnosed PTSD, and assigned a GAF score of 55.  The VA 
examiner noted that, although there were problems in social 
functioning which would likely lead to problems in a 
competitive work setting, the veteran's PTSD symptoms would 
not lead to the level of being unable to meet gainful 
employment.  From a mental health standpoint, the veteran 
would be able to maintain attention and concentration for 
simple and intermediate tasks and would likely be able to 
adapt to changes on a day-to-day basis in a work environment.

In May 2006, the veteran underwent another VA examination for 
PTSD.  The report notes his complaints of recurrent and 
intrusive distressing recollections and dreams, psychological 
distress at exposure to cues, avoidance of trauma-related 
stimuli, feelings of detachment and estrangement from others, 
restricted range of affect, irritability, anger outbursts, 
hypervigilance, distress or impairment in social or 
occupational areas of functioning, and sense of foreshortened 
future.  The veteran indicated that he married his girlfriend 
in 2005, and had been with her for 35 years before then.  He 
noted hobbies including looking out the window, watching TV, 
and playing video games.  He denied any history of suicide 
attempts or assaultiveness.  Mental status examination 
revealed the veteran to be clean and appropriately dressed.  
His speech was normal, his affect was appropriate, and his 
mood was described as "not very good."  His attention was 
intact, and he was alert and fully oriented.  His thought 
process was logical and goal-directed, and this thought 
content was unremarkable.  He denied sleep impairment and 
hallucinations.  There was no inappropriate behavior or 
obsessive and ritualistic behavior.  He also denied panic 
attacks.  His impulse control was good, and he denied 
suicidal and homicidal ideation.  He indicated that he had 
some problems with activities of daily living, but noted that 
this was a result of his physical problems and was not 
related to his PTSD.  His memory was intact.  The VA examiner 
indicated that the severity of the veteran's PTSD was 
moderate.  The diagnosis was chronic PTSD, and a GAF score of 
50 was assigned.  The VA examiner reported that there was a 
moderate constriction in employment, social relations, and 
leisure pursuits as a result of the veteran's PTSD.  The 
examiner concluded that the veteran's PTSD would have some 
impact on employment, but would not keep him from employment.

In March 2008, the veteran underwent another VA examination 
for PTSD.  He complained of having no friends, sleep 
disturbance, recurrent and intrusive memories and dreams, 
psychological distress and physiological reactivity at 
exposure to trauma-related stimuli, avoidance of trauma-
related stimuli, irritability, anger outbursts, 
hypervigilance, exaggerated startle response, nightmares once 
per month, feelings of detachment and estrangement from 
others, rare intrusive thoughts, and flashbacks.  The veteran 
denied a history of suicide attempts or violence.  Mental 
status examination revealed the veteran's speech to be clear, 
his attitude cooperative, his affect restricted, and his mood 
anxious.  He had a short attention span, but was alert and 
fully oriented.  His thought process and thought content were 
unremarkable, and he had no delusions.  His judgment was 
good, his intelligence was average, and his insight was good.  
His behavior was appropriate, and there was no obsessive or 
ritualistic behavior.  The veteran denied panic attacks and 
suicidal and homicidal ideation.  His impulse control was 
good, and he denied any episodes of violence.  He had good 
personal hygiene, but noted some trouble with activities of 
daily living.  His memory was intact.  The diagnosis was 
PTSD, and a GAF score of 55 was assigned.  The VA examiner 
concluded that the veteran's PTSD was moderate in severity, 
noting that he had not sought out any active forms of 
intervention such as therapy.  The VA examiner also found 
that the veteran's PTSD would not lead him to be unemployed, 
although there would be some moderate impairment.

Based on the analysis of the evidence as outlined below, the 
Board finds that the medical evidence of record does not 
support a disability rating in excess of 50 percent for the 
veteran's service-connected PTSD.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The veteran's GAF score of 50 indicates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  The veteran's GAF scores of 55 
reflect moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

The veteran reported anxiety, hypervigilance, sleep 
disturbance, irritability, exaggerated startle response, 
social isolation, nightmares, intrusive memories, 
irritability, and hypervigilance.  He also reported avoidance 
of trauma-related stimuli, feelings of detachment and 
estrangement from others, and flashbacks.  The medical 
evidence shows that the veteran was regularly cooperative, 
alert and fully oriented, had no impairment of thought 
process or communication, had no memory impairment, had no 
flight of ideas or loose associations, had no hallucinations 
or delusions, had normal speech, normal eye contact, good 
hygiene, and good judgment.  The veteran denied suicidal and 
homicidal ideations.  The medical evidence also showed that 
the veteran was anxious and had a restricted affect.  The 
veteran reported that he had not worked since 1978, but all 
three VA examiners determined that the veteran's PTSD would 
not keep him from gainful employment.  The veteran is married 
and enjoys hobbies such as watching TV and playing video 
games.

With consideration of the entire record, the Board finds that 
the evidence does not show that the veteran's PTSD meets the 
criteria for the next higher disability rating of 70 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
evidence does not indicate that the veteran has occupational 
and social impairment with deficiencies in most areas due to 
his symptoms.  

There is no objective showing of symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability and periods of violence; spatial disorientation, 
neglect of personal appearance and hygiene; or difficulty in 
adapting to stressful circumstances, including work or a 
work-like setting.  While the veteran demonstrated difficulty 
establishing and maintaining effective social relationships, 
he has not shown an inability to do so.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Accordingly, an increased rating in 
excess of 50 percent for PTSD is not warranted.  Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  If the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluation in this 
case is adequate.  A higher rating is provided for certain 
manifestations of the service-connected PTSD, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Id.  Moreover, the rating criteria reasonably 
describe the veteran's disability level and symptomatology of 
his service-connected PTSD.  The veteran denied any 
hospitalization for his PTSD, and noted that he does not 
undergo any treatment for his PTSD.  In addition, although 
the veteran has not worked since 1978, all three VA examiners 
determined that his PTSD should not keep him from gainful 
employment.  Accordingly, referral of this issue for 
consideration of an extraschedular rating is not warranted.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 50 percent for the 
veteran's service-connected PTSD at any time during the 
period pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see also Hart, 21 Vet. App. 505. 


ORDER

The veteran's substantive appeal for the rating decisions 
dated September 2002 and October 2002 on the issues of 
entitlement to an initial disability rating in excess of 50 
percent for PTSD, entitlement to an initial disability rating 
in excess of 20 percent for diabetes mellitus, entitlement to 
service connection for hearing loss, entitlement to service 
connection for a heart disorder, and entitlement to TDIU was 
not timely filed; the appeal is denied.

An increased evaluation in excess of 50 percent for PTSD is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


